Citation Nr: 0408121	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 9, 1997, 
for the award of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The appellant had active military service from August 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

By way of procedural history, the Board notes that the 
appellant appealed a March 1993 RO rating decision that 
granted service connection and awarded a 50 percent 
disability evaluation for post-traumatic stress disorder 
(PTSD).  In September 1997, the Board remanded the 
appellant's increased-rating claim in order to comply with 
his August 1997 request for a Board hearing.  He was 
scheduled for a Travel Board hearing at the RO in April 1998, 
but cancelled the hearing.  Thereafter, on April 2, 1998, the 
RO received the appellant's written withdrawal of his 
substantive appeal.  See 38 C.F.R. § 20.204(b) (2003).  Then, 
on April 6, 1998, the RO received the appellant's new claim 
for an increased rating.  In January 2000, the RO awarded a 
100 percent schedular rating for the service-connected PTSD, 
effective from June 1, 1998.  The appellant then appealed the 
effective date of that award.  

The appellant was scheduled for a Travel Board hearing at the 
RO in November 2001 but, in a November 2001 written 
statement, his attorney advised the RO that the appellant 
wished to withdraw his request for a Board hearing.

In a January 2002 decision, the Board granted an effective 
date of July 9, 1997, but no earlier, for the award of the 
100 percent schedular evaluation for the veteran's service-
connected PTSD.

The appellant appealed the Board's January 2002 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC).  In 
that litigation, a Joint Motion for Remand and Stay of 
Proceedings was filed by the appellant and the VA General 
Counsel, averring that remand was required due to the then 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of November 2002, the CAVC vacated the 
part of Board's decision that had denied an effective date 
earlier than July 9, 1997, for the award of a 100 percent 
rating for PTSD, and remanded the matter, pursuant to the 
joint motion.  A copy of the CAVC's Order in this matter has 
been placed in the claims file.

In July 2003, the Board remanded the veteran's claim to the 
RO to ensure that all new notification and development 
procedures set forth in the new VCAA were complied with and 
satisfied.

Finally, as noted in the Introduction to the July 2003 Board 
remand, in May 1998, the appellant filed a claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  In September 1998, the RO 
denied the appellant's claim, and he filed a notice of 
disagreement in August 1999.  While he was not provided with 
a statement of the case regarding the issue of a total 
rating, in light of the RO's January 2000 action granting a 
schedular 100 percent rating, it appears that the appellant's 
TDIU claim has been rendered moot.  However, the RO may wish 
to contact the appellant and his attorney to clarify his 
intent as to this matter.


FINDINGS OF FACT

1.  The veteran submitted a timely substantive appeal as to 
the March 1993 RO rating decision that granted service 
connection for PTSD and awarded a 50 percent disability 
evaluation.

2.  On June 14, 1996, during the pendency of his appeal, the 
RO received the veteran's written statement indicating that 
he was applying for an increase in his assigned percentage 
disability rating for his PTSD.

3.  In September 1997, the Board remanded the veteran's claim 
for an increased rating for PTSD to the RO, to comply with 
his request to testify at a Board hearing at the RO.


4.  On April 2, 1998, the RO received the veteran's written 
withdrawal of his substantive appeal.

5.  The veteran's new, and most recent, claim of entitlement 
to an increased evaluation for his service-connected PTSD was 
received on April 6, 1998.

6.  In a January 2000 rating decision, the RO awarded a 100 
percent schedular rating for the service-connected PTSD, 
effective from June 19, 1998.

7.  The veteran perfected a timely appeal as to the effective 
date of the award of the 100 percent rating for PTSD and, in 
a January 2002 decision, the Board granted an effective date 
of July 9, 1997, but no earlier, for a grant of a 100 percent 
schedular rating for the service-connected PTSD, on the basis 
that such date was when the medical evidence shows that the 
veteran was hospitalized for seizures and it was noted that, 
after a nine-month period of sobriety, during a fireworks 
display on July 4, 1997, he had experienced a flashback of 
his experience in Vietnam that led to alcohol abuse, and then 
he abruptly stopped drinking the day before admission.

8.  There are no medical records dated within one year prior 
to April 6, 1998, and earlier than July 9, 1997, from which 
it could be factually ascertained that the criteria for a 100 
percent schedular evaluation for the veteran's service-
connected PTSD were met.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than July 7, 1997, for a 100 percent schedular rating for the 
veteran's service-connected post-traumatic stress disorder 
are not met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(1), (2) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted in the Introduction, service connection for PTSD was 
granted by the RO in a March 1993 rating decision based, in 
part, on verification of combat-related stressors supported 
by the veteran's receipt of a Combat Infantryman's Badge.  
Service personnel and medical records noted that, at age 
nineteen, he was in the light infantry, witnessed the death 
of several comrades, and felt guilty over the loss of several 
of his fellow soldiers while he was not in a combat zone.  
The RO also considered VA medical records, dated from April 
1980 to June 1982 that showed repeated hospitalizations for 
treatment of alcohol abuse and a diagnosis of PTSD, and 
records, dated from September 1991 to June 1992, which 
included a diagnosis of PTSD.

These records indicate that the veteran described guilt and 
paranoia regarding nightmares, flashbacks, and thoughts 
related to Vietnam, increased isolation, and lost jobs.  He 
had a history of substance abuse and repeated psychiatric 
hospitalizations, with suicide attempts in 1966 and 1970.  VA 
hospitalized the veteran from September 1991 to June 1992, 
when the initial diagnostic impression was PTSD, with a need 
to rule out atypical psychosis, alcohol abuse, and 
schizophrenia.  Treatment included psychotropic medications, 
individual and group therapy, and detoxification.  The 
discharge summary indicates that the veteran was transferred 
to the self-help ward in April 1992, and filed for SSA 
disability benefits and service connection for PTSD.

The RO also considered a February 1993 VA examination report 
that indicated the veteran took medication without which he 
felt more paranoid, as if he were being stalked, and turned 
to more alcohol consumption for self-medication.  He had 
auditory hallucinations, sleep difficulty, and frequent 
nightmares and flashbacks of combat-related situations.  He 
was irritable and short tempted and said, "I can't work", 
even with those people he had known since childhood.  After 
his 1982 psychiatric hospitalization, he had resumed work as 
a roofer for about a year before returning to the hospital.  
The veteran reported that he had last worked two years 
earlier, and described himself as an "ex-roofer".  He lived 
alone and was socially isolated.  A mental status examination 
showed that the veteran was tense, anxious, and fearful, with 
no suicidal or homicidal ideations or auditory delusions or 
delusional thoughts.  At Axis I, the diagnosis was PTSD and, 
at Axis II, dysthymic disorder was diagnosed.  A score of 41 
was assigned on the Global Assessment of Functioning (GAF) 
scale.  The VA examiner commented that the veteran's GAF 
score post-hospitalization was quite low.  It was noted that 
the veteran was extremely socially isolated and irritable 
and, in the VA examiner's opinion, the veteran's dysthymic 
disorder was related to his PTSD.  It was also noted that the 
veteran felt quite despondent about his condition and 
emotional isolation.

The RO awarded a temporary total rating, effective from 
December 26, 1991, and a 50 percent schedular evaluation, 
effective from July 1, 1992.  The veteran also appealed the 
award of the 50 percent disability evaluation for PTSD.   In 
September 1993, the RO effectuated service connection from 
September 11, 1991, the date of the veteran's VA hospital 
admission.  The RO made the temporary total (100 percent) 
rating effective from that earlier date.

At a March 1994 VA examination, it was noted that the veteran 
had great difficulty adjusting to civilian life after his 
return from Vietnam.  He had recurring combat-related 
flashbacks, sleep difficulty and nightmares, and auditory and 
visual hallucinations.  He startled easily, was 
hypervigilant, and drank approximately a pint of hard liquor 
nightly.  He said he drank to help him sleep, although 
Trilafon worked, but he indicated that it was difficult for 
him to obtain the medication.  According to the examination 
report, the veteran worked as a machinist for a period of 
time and then as a roofer, but did not remember working for 
many years.  He lived in an apartment with his second wife, 
from whom he was in the process of being divorced.  A mental 
status examination revealed the veteran's mood was 
ambivalent, and his affect blunted; his speech was 
spontaneous, and his thought process was logical and goal-
directed.  He reported auditory hallucinations, was not 
suicidal, and there was no delusional thinking.  Judgment was 
fair, and the veteran was well oriented.  The Axis I 
diagnoses were PTSD and alcohol dependency, and a GAF score 
of 30 was assigned.  The examiner commented that the 
veteran's history and mental status examination were 
consistent with the diagnosis of PTSD and alcohol dependency, 
and that the PTSD was related to service.

In May 1994, the RO received the veteran's substantive appeal 
as to the matter of an increased rating for PTSD.  At that 
time, the veteran argued that he was unemployable as to the 
disability.  A May 1994 rating decision confirmed and 
continued the 50 percent schedular rating for PTSD, and a 
supplemental statement of the case (SSOC) was issued at that 
time.

The veteran was admitted to a VA Domiciliary in August 1994, 
and discharged in October 1994.  The diagnoses included 
alcohol dependence, nicotine dependence, antisocial 
personality disorder, and PTSD.  The record shows he had 
completed a PTSD program at another VA facility three years 
earlier, was in the process of a divorce, and was homeless.  
He said he had not used alcohol for the previous six to 
twelve months.  A September 1994 psychology assessment 
included a diagnosis of PTSD.  The veteran reported income 
from "SSD" and VA disability benefits.  His goal was to 
stay clean and sober, and to occupy his time with some kind 
of gainful employment.  In October 1994, he was found 
drinking beer and smoking in his room. 

In May 1995, the RO denied the veteran's claim for a 
temporary total rating based on hospitalization for service-
connected PTSD, for the recent Domiciliary treatment.  A May 
1995 SSOC characterized the veteran's claim as being for an 
increased evaluation of service-connected PTSD to include a 
total disability evaluation based upon unemployability.

In November 1995, the veteran submitted a notice of 
disagreement as to the matter of entitlement to a temporary 
total rating based upon hospitalization for service-connected 
PTSD.  In February 1996, the RO issued a statement of the 
case (SOC) as to that matter.

In a May 1996 written statement to the RO, the veteran 
reported that he received Social Security Administration 
(SSA) benefits and had been declared permanently and totally 
disabled by SSA due to his mental illness.  The veteran said 
a SSA hearing had been conducted in Hayward, California, in 
approximately 1991.  He stated that he had been unable to 
obtain or retain employment since 1982, virtually isolated 
himself daily and lived alone for the past five years, and 
that his disability totally incapacitated him at times.

VA hospitalized the veteran from May to June 1996.  The 
diagnoses included alcohol dependency and history of PTSD.  
The discharge summary shows that he was drinking a case of 
beer daily, and came to the hospital for detoxification.  He 
was admitted to the Substance Abuse Treatment Program and 
attended group therapy, Alcohol Anonymous meetings, and 
classes on substance abuse.  Prior to discharge, he was 
evaluated for his PTSD and depression and, at his request, 
started on medication.  

On June 14, 1996, the RO received the veteran's written 
statement to the effect that he was "applying for an 
increase in percentage of my PTSD".  The veteran noted that 
he was hospitalized in a VA medical facility for treatment of 
alcohol abuse due to his PTSD, and said the alcohol abuse 
caused seizures.  He maintained that both conditions were due 
to his service-connected PTSD.  

A September 1996 VA social and industrial examination report 
indicates that the veteran received SSA disability and VA 
benefits, and lived in a rented trailer in a wooded area a 
distance from a friend's house.  The veteran was not 
currently working and could not recall his last employment 
date.  He thought he was employed with a moving company.  He 
avoided going into town and his friends shopped for him.  He 
complained of poor recall and irritability, and said he could 
no longer "drink anymore to sedate."  He had occasional 
combat-related dreams and flashbacks, and slept approximately 
six to eight hours.  The veteran said sobriety "brought 
sadness in wasting 25 years of my life.  I have no suicidal 
thoughts."  Objectively, the veteran's affect was rather 
flat.

According to a November 1996 VA social and industrial survey, 
the veteran had been sober for six months.  Two days earlier, 
he had been discharged from a VA medical facility following a 
voluntary admission for alcoholism.  He described paranoia 
about staff members, which was diminished when he took 
prescribed medication.  Objectively, the veteran was quiet 
and relaxed, and his speech was soft and slow.  He admitted 
to drinking before the interview.  The interviewer said there 
appeared to be a relationship between the veteran's PTSD and 
alcohol use, and made reference to a VA physician's October 
1996 comment on the matter.

A November 1996 PTSD VA examination report indicates that the 
veteran's records were reviewed, but he was not examined at 
that time.  The examiner opined that the veteran's alcoholism 
was a primary rather than secondary disorder, was not an 
integral part of his PTSD, and was not secondary to his PTSD.    

In a January 1997 rating decision the RO denied the veteran's 
claims of entitlement to service connection for alcohol abuse 
due to the service-connected PTSD and seizures due to alcohol 
abuse, secondary to the service-connected PTSD.  In a 
February 1997 letter, the RO advised the veteran of the 
action taken on his claim "for increased compensation" and 
said his claims for alcohol abuse and seizures due to alcohol 
abuse were determined not to be service-connected.  In a 
written statement received in March 1997, the veteran 
expressly stated that he did not ask for an increase because 
of his alcoholic seizures but sought an increase because of 
his PTSD-related symptoms.  At that time, the veteran also 
submitted a signed Appeal to the Board of Veterans' Appeals 
(VA Form 9) on which he indicated that he wished to testify 
at a hearing before a Board member.  In an August 1997 signed 
statement, the veteran expressly requested to testify at a 
Board hearing at the RO.

In September 1997, the Board remanded the veteran's claim for 
an increased rating for PTSD to the RO to comply with his 
request for a Travel Board hearing.  In due course, a hearing 
before the Board at the RO was scheduled for April 2, 1998.

On April 2, 1998, the veteran submitted a letter constituting 
his written withdrawal of his substantive appeal for an 
increased rating for the service-connected PTSD.  In addition 
to withdrawing his appeal, he stated, in pertinent part, "I 
do, however, reserve the right to re-open this claim for 
increase at a future date . . . ."

On April 6, 1998, the RO received a Statement in Support of 
Claim (VA Form 21-4138), over the signature of a veterans 
service representative.  The statement averred that the 
veteran, based upon an increase in symptomatology related to 
his PTSD, wished to request a new VA examination and an 
increased disability evaluation.

The evidence collected in conjunction with the veteran's new 
and most recent claim includes VA medical records, dated from 
May 1996 to June 1998.  The records include diagnoses of 
alcohol dependency and PTSD, and indicate that he was 
hospitalized for detoxification multiple times in 1996 and in 
1997, and in January 1998.  

A VA discharge summary shows that the veteran was 
hospitalized from July 9 to July 14, 1997, for treatment of 
seizures.  The report shows that he had managed a nine-month 
period of sobriety until July 4, 1997, when, during a 
fireworks display, he reported a combat-related flashback and 
started drinking heavily again.  This was reportedly his 
first seizure since 1991.  The records show the veteran's 
occupation was machinist, his last full-time employment was 
in 1981, and he received income from VA benefits.  He lived 
in a mission.  The August 1997 discharge summary reflects the 
veteran's complaints of combat-related dreams and flashbacks.  
He had a history of seizure disorder, and was homeless and 
unemployed.  At discharge, a GAF score of 45 was assigned, 
denoting serious symptoms or major impairment in social and 
occupational functioning, no friends, and an inability to 
keep a job.

A June 1998 VA social and industrial survey indicates that 
the veteran was interviewed in May 1998.  He received SSA 
disability benefits in addition to his VA disability 
benefits.  The veteran reported that he had been unable to 
hold any lasting employment since 1981 when he was a roofing 
contractor and heavily involved in drugs and alcohol.  He 
said that on a few occasions he had attempted to return to 
work and found that the work place, competition, and physical 
requirements of that type of work were something he had not 
acquired in his younger years.  While he felt competent in 
his work performance in the late 1970s and early 1980s, he 
found that the residues from his military experiences started 
to erode what stability he did have at that time in his life.  
He had earned a general equivalency diploma from high school.  
He said drinking helped him cope with his paranoid ideation 
by numbing him.  He had been clean and sober for 
approximately two and one-half months, and found it a 
struggle to maintain.  The veteran denied hearing voices for 
several months, and said he saw a VA psychiatrist on a 
regular basis for treatment of his PTSD and paranoid 
ideation.  He said he took medication for his alcoholism.  

According to this survey, psychiatrically, the veteran saw 
himself as non-functional, in terms of his paranoid ideation, 
lack of trust in people and basic antisocial behavior.  He 
reported numerous nightmares of combat-related experiences 
that were more frequent and intense.  He was divorced, had 
one daughter whom he seldom saw, and said the relationship 
was somewhat shattered years ago due to his alcoholic and 
PTSD behavior.  The VA social worker said the veteran was 
well known at the VA facility, mainly due to his alcoholism 
and a depressive disorder.  Further, it was noted that, "for 
all intents and purposes, [the veteran] is one that truly 
exhibits the classic diagnosis of PTSD.  He is unable to 
function in any type of situation that requires competition, 
dependability, reliability, and production."

At a June 1998 VA examination, the veteran reported that life 
after his service in Vietnam was "terrible".  He used 
alcohol, thought people were trying to harm him, and heard 
voices.  He took medication for his paranoid ideas, and was 
sober for six months.  He was still bothered by recurrent 
nightmares and flashbacks of combat-related situations.  The 
veteran was socially isolated, easily irritated, and had a 
bad temper, but had not been in any fights for ten years.  A 
mental status examination showed that he was quite tense but 
not actively suicidal or homicidal.  He had strong paranoid 
feelings against groups of people but was not actively 
psychotic, and managed well with medication.  His speech was 
goal oriented and he was well oriented.  His memory was 
intact.  The Axis I diagnoses were PTSD, moderate, with 
paranoid ideas and history of substance abuse, in remission.  
A GAF score of 40 was assigned.

VA hospitalized the veteran in June 1998 for detoxification.  
The discharge summary shows diagnoses included alcohol 
dependence and schizophrenia.  The veteran was homeless, 
lived in a mission, and had a history of alcoholic seizures.  
He said he drank because he heard voices, but was not 
suicidal, and was last hospitalized in February 1998.  He 
reported sleep difficulty and nightmares about every two 
hours.  He was homeless and on disability, and his current 
income was $1,000 from VA disability benefits.  

At a November 1999 VA examination, the veteran said he was 
divorced and unemployed.  He had not been in any other 
treatment for PTSD.  He reported approximately two flashbacks 
per week and had daily intrusive thoughts about Vietnam.  He 
had sleep difficulty and frequent combat-related nightmares.  
He was hypervigilant and had an exaggerated startle reflex.  
He had emotional numbing, was mistrustful of others, and was 
paranoid and socially isolated.  He had survival guilt 
regarding his combat-related experiences.  The veteran had 
not abused alcohol since being hospitalized for congestive 
heart failure.  He had suicidal and occasional homicidal 
ideations.  He had experienced auditory hallucinations in the 
past, and still had them.  The veteran also had occasional 
delusions about an unknown person trying to poison him.  

Objectively, the veteran looked depressed.  Thought content 
was normal and there were no psychotic symptoms.  He seemed 
oriented.  Insight and judgment were fair.  It was noted that 
he had the opportunity to fit into group or inpatient therapy 
for PTSD but did not do it because he did not want to be 
around other people.  Psychological test results showed that 
the veteran "maxed" out the scales that measured anxiety 
and dysthymia, he was very anxious and depressed, and he 
sometimes had difficulty differentiating between what was 
real and unreal.  The Axis I diagnosis was severe PTSD, and 
the examiner disagreed with the previous VA examiner's 
judgment of moderate PTSD.  The veteran also had some 
paranoid ideation and alcohol abuse, by history.  At Axis II, 
there were noted to be at least three personality disorders.  
It was noted that the veteran was unemployed and, in the 
examiner's opinion, was unemployable.  A GAF score of 35 was 
assigned.

In a January 2000 rating decision, the RO awarded a 100 
percent disability evaluation for PTSD, effective from June 
1, 1998.  In the rating decision, the RO stated that, 
although the June 1998 VA examination had concluded that the 
veteran's disability from PTSD was moderate, and the November 
1999 examination had concluded it was severe, reasonable 
doubt was being resolved in the veteran's favor and his PTSD 
was held to have been completely disabling when VA examined 
him on June 1, 1998.

In June 2000, the veteran's attorney filed a notice of 
disagreement as to the effective date of the 100 percent 
disability evaluation for PTSD.  In a January 2001 letter, 
the attorney requested a hearing before the Board.  An 
October 2001 letter advised the veteran, with a copy to his 
attorney, that he was scheduled for a Travel Board hearing in 
November 2001.  A VA Form 9, signed by the veteran and his 
attorney, was received in November 2001, indicating that he 
no longer desired a hearing before the Board.  Also received 
was a letter from his attorney, withdrawing the request for 
the Board hearing.

In a January 2002 decision, the Board determined that it was 
factually ascertainable that the veteran's service-connected 
PTSD warranted a 100 percent schedular evaluation from his 
July 9, 1997, hospital admission, and accordingly granted an 
earlier effective date.

In a February 2004 written statement from the veteran's 
attorney, it was argued that the veteran's correspondence 
received at the RO on June 14, 1996, should be considered an 
informal claim for an increased rating.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  We are 
also aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision. 

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In August 2003, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2000 SOC, and SSOCs, 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
SOC and SSOCs issued by the RO clarified what evidence would 
be required to establish an earlier effective date.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the December 2003 SSOC contains the new duty-to-assist 
law and regulation codified at 38 U.S.C.A. § 5107 (West 2002) 
and 38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 
125, 126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2001).

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD disorder.  Disability ratings 
are based upon schedular requirements that reflect the 
average impairment of earning capacity occasioned by the 
state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

Effective on November 7, 1996, substantive changes were made 
by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-132.  See 61 Fed. Reg. 52,695-52,702 (1996) codified at 
38 C.F.R. § 4.130 (2003).  The changes included redesignation 
of section 4.132 as section 4.130, and the revision of the 
newly redesignated section 4.130.  Also, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances, the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which replaced DSM-III-R.

Where pertinent statutes or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, unless Congress has provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  See Baker v. West, 11 Vet. 
App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).  Qualifying this rule is the 
Court's holding that the Board may not apply the revised 
schedular criteria to a claim prior to the effective date of 
the amended regulations.  See Green v. Brown, 10 Vet. App. 
111, 117 (1997).  While, in Rhodan v. West, 12 Vet. App. 55 
(1998), the Court of Appeals for Veterans Claims stated that 
a liberalizing regulation cannot be applied retroactively 
unless the regulation contains language that permits it to be 
so applied, the veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made during the pendency of the 
claim.

Under the old, pre-November 1996 criteria, a 50 percent 
rating for PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), was assigned when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  The Board notes that each of the three 
criteria for a 100 percent rating under Diagnostic Code 9411 
is an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2003).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, supra; Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  In 
Lalonde, the Court stated that the effective date of an award 
of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Id.  In Hazan, the 
Court held that a prior Board decision as to the degree of 
disability does not bar consideration of earlier evidence as 
to the effective date of a post-Board decision increase, even 
though any effective date awarded cannot be earlier than the 
decision of the Board.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran, through his attorney, contends 
in the February 2004 written statement that the veteran's 
written statement received on June 14, 1996, should be 
considered an informal claim for an increased rating, and 
that, in the context of this decision, his increased 
evaluation should be granted from June 1996.

As it is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 
(2000), the Board, in its January 2002 decision, essentially 
granted the earliest effective date for a grant of a 100 
percent schedular rating for PTSD that the law allows, i.e., 
July 9, 1997, the date the medical evidence shows that the 
veteran was hospitalized and treated for the disability at 
issue.

The Board treated the date of the VA medical report as the 
filing of a claim for an increased rating.  The date of VA 
medical reports may be used to establish the effective date 
of entitlement to an increased rating in a case where service 
connection is already established.  See 38 C.F.R. § 
3.157(b)(1) (2003).  Although any communication or action 
indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
"must identify the benefit sought."  Brannon v. West, 12 
Vet. App. 32, 35 (1998) (Court's emphasis).

The Board treated the date of the VA medical report as an 
informal claim for an increased rating for PTSD.  This 
situation is analogous to that presented in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), where the veteran 
had submitted evidence of a medical disability and made a 
claim for the highest rating possible, and had also submitted 
evidence of unemployability.  The U.S. Court of Appeals for 
the Federal Circuit held that the submitted evidence had 
sufficiently identified the benefit sought under 38 C.F.R. § 
3.155(a) and that VA was obliged to treat the evidence of 
unemployability as a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Id. at 1384.  

Here, the veteran claimed service connection for PTSD and his 
claim was granted, with a 50 percent disability rating, in 
the March 1993 rating decision.  The veteran perfected his 
appeal as to the matter of an increased rating for PTSD and, 
in September 1997, the Board remanded the veteran's claim to 
the RO to comply with the veteran's request to be scheduled 
for a Travel Board hearing.  That hearing was scheduled in 
April 1998, but the veteran cancelled the hearing.  On April 
2, 1998, the veteran submitted a written withdrawal of his 
substantive appeal of his claim for an increased rating for 
PTSD.  That withdrawal ended the appeal and rendered the RO's 
March 1993 decision final, subject to any future claim for an 
increase in the rating.  See e.g., Hamilton v. Brown, 4 Vet. 
App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (appeal remains pending until final RO or Board 
decision is rendered, or appeal is withdrawn by claimant).

Thereafter, on April 6, 1998, the RO received the veteran's 
new and most current claim for an increased rating and, after 
additional procedural and evidentiary development, in January 
2000, the RO awarded a 100 percent schedular rating for the 
service-connected PTSD, effective from June 1, 1998.  The 
veteran perfected his appeal of that determination and, in a 
January 2002 decision, the Board determined that an earlier 
effective of July 9, 1997, was proper for the grant of the 
100 percent schedular evaluation for the service-connected 
PTSD.  As noted above, the veteran appealed the Board's 
decision to the CAVC.

In his February 2004 written statement, the veteran's 
attorney has contended that the veteran's written statement 
received by the RO on June 14, 1996, should be considered an 
informal claim for an increased rating for PTSD and that, 
thus, an earlier effective date to June 1996 is warranted for 
the award of the 100 percent schedular evaluation for the 
service-connected PTSD.  As noted above, however, the 
earliest date than an increase in disability compensation may 
be assigned is when it is factually ascertainable that an 
increase in the disability has occurred, if a claim is 
received within one year from that date; otherwise the 
increase must be from the date of receipt of claim.  An 
increase in disability, in this case a showing of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior; 
or that the veteran was demonstrably unable to obtain or 
retain employment, must have been factually ascertainable 
within one year immediately prior to the application date.

As discussed above, a communication indicating an intent to 
apply for a VA benefit that identifies the benefit sought is 
an informal claim.  38 C.F.R. § 3.155(a).  VA may determine 
entitlement to the benefit sought by the informal claim when 
the claim was previously filed by the claimant in the form 
prescribed by the Secretary, see 38 C.F.R. § 3.151(a), which 
the veteran did in January 1982 (that was last denied by the 
RO in July 1983) and reopened in December 1991.

The foregoing record plainly shows that the veteran first 
filed a claim for service connection for PTSD that was 
granted by the RO in March 1993, and that at that time a 50 
percent disability evaluation was awarded.  He did perfect an 
appeal as to the disability evaluation then assigned, and the 
Board remanded his claim in September 1997 to enable him to 
testify at a Travel Board hearing.  However, on April 2, 
1998, the RO received the veteran's written withdrawal of his 
claim.  See Hamilton v. Brown, supra.

The veteran sought an increased rating shortly thereafter, on 
April 6, 1998, and, in January 2000, the RO awarded a 100 
percent schedular evaluation, effective from June 1, 1998.  
After the veteran perfected an appeal as to the effective 
date of that award, in a January 2002 decision, the Board 
assigned an effective date of July 9, 1997, for the award of 
a 100 percent schedular evaluation, that being the first date 
of the hospitalization in which it was shown that the 
veteran's PTSD probably caused his unemployability.  Under 
the law, the earliest possible date assignable for the award 
of the 100 percent schedular evaluation for PTSD would have 
been April 6, 1997, however, the competent medical evidence 
of record does not demonstrate that prior to July 9, 1997, it 
was factually ascertainable that the veteran's increase in 
disability occurred.

The veteran's attorney misguidedly contends that the 
veteran's correspondence received by the RO on June 14, 1996, 
should be construed as an informal claim for an increased 
rating such as to be considered the proper effective date for 
the award of the 100 percent schedular evaluation for the 
service-connected PTSD.  While not entirely clear, in the 
February 2004 written statement, the veteran's attorney seems 
to maintain that a May 1995 SOC that addressed that matters 
of a temporary total rating due to hospitalization and an 
increased evaluation for PTSD was the "last" denial of a 
rating in excess of 50 percent for PTSD, prior to receipt of 
the veteran's April 1998 written withdrawal of his claim.  
The attorney thus argues that the June 14, 1996, statement 
from the veteran indicates that the veteran was "applying 
for increase in the percentage of my PTSD," and that it 
should be considered a claim for an increased rating.  
According to the veteran's attorney, the only rating decision 
after that date, until the withdrawal of the appeal, was the 
RO's February 1997 letter to the veteran advising him of the 
action taken on his claim for an increased rating, and that 
service connection was denied for alcohol abuse and a seizure 
disorder due to alcohol abuse.  The attorney maintains that 
there is no rating decision, SOC, or SSOC regarding the 
veteran's request for an increased rating for PTSD after the 
veteran's June 14, 1996, statement.

With all due respect for the above assertions, a careful 
review of the evidence of record reveals that the veteran's 
written statement was received by the RO on June 14, 1996, 
during the pendency of the veteran's appeal of his claim for 
an increased rating for PTSD.  This is evidenced by the RO's 
receipt of the veteran's July 1993 notice of disagreement 
which prompted the RO's issuance of the November 1993 SOC, 
the veteran's submission of his May 1994 substantive appeal, 
and the RO's issuance of the May 1994 and May 1995 SSOCs 
(which included additional issues).  

Thus, at the time the RO received the veteran's June 1996 
written statement, there can be no doubt that his claim for 
an increased rating for the service-connected PTSD was 
already on appeal.  The RO did not need to address that claim 
in its January 1997 rating decision which denied entitlement 
to service connection for alcohol abuse and seizures due to 
alcohol abuse both due to the service-connected PTSD.  The 
veteran did not appeal that determination and, in fact, the 
Board notes that, in his May 1997 written statement to the 
RO, the veteran expressly limited his claim to the matter of 
an increased rating for his service-connected PTSD.  In a 
June 1997 letter, the RO advised the veteran that his appeal 
was certified to the Board, and the claim certified to the 
Board was for an increased rating for PTSD.  This is plainly 
evident because the June 1997 Informal Hearing Presentation, 
prepared by the veteran's accredited service representative, 
characterized the claim on appeal as entitlement to an 
increased rating for PTSD.  More important, in its September 
1997 remand, the Board characterized the veteran's claim as 
entitlement to an increased evaluation for PTSD.  Thus, there 
can be no doubt that, at the time of the Board's September 
1997 remand, the RO and the Board recognized that the 
veteran's only claim on appeal was for an increased rating 
for PTSD.  It was this claim that the veteran expressly 
withdrew in his written statement received on April 2, 1998.  
See Hamilton v. Brown, supra.  It was the veteran's April 6, 
1998, written statement that set forth the process for the 
January 2000 rating decision that awarded the 100 percent 
schedular evaluation for PTSD and, ultimately, the Board's 
January 2002 decision to award the earlier effective date of 
July 9, 1997, for the award of the 100 percent schedular 
rating for PTSD, based on the VA hospital record.  

The Board acknowledges that the appellate process is often a 
lengthy one, as in the veteran's case.  Nevertheless, as 
detailed above, the veteran's written statement received on 
June 14, 1996, cannot be considered an informal or new claim 
for an increased rating, as the statement was received during 
the pendency of the veteran's appeal of the RO's March 1993 
rating decision.  It was the veteran's April 2, 1998, written 
statement that withdrew his appeal of the March 1993 rating 
decision.  It was his April 6, 1998, written statement that 
initiated his new claim for an increased rating and led to 
the RO's January 2000 award of the 100 percent schedular 
rating.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for PTSD any earlier than July 9, 1997.


ORDER

An effective date earlier than July 9, 1997, for the award of 
a 100 percent schedular evaluation for post-traumatic stress 
disorder is denied.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs`

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



